Title: From Thomas Jefferson to John Adams, 20 December 1786
From: Jefferson, Thomas
To: Adams, John



Dear Sir
Paris Dec. 20. 1786.

Colo. Franks will have the honor of delivering you the treaty with the emperor of Marocco, and all it’s appendages. You will perceive by Mr. Barclay’s letters that it is not necessary that any body should go back to Marocco to exchange ratifications. He sais however that it will be necessary that Fennish receive some testimony that we approve the treaty: and as, by the acts of Congress, our signature is necessary to give validity to it, I have had duplicates of ratification prepared, which I have signed, and now send you. If you approve and sign them send one back to me to be forwarded to Fennish thro’ Mr. Carmichael. Perhaps a joint letter should be written to Fennish; if you think so, be so good as to write and sign one and send it with the ratification and I will sign and forward it. The other ratification is to go to Congress. Colo. Franks wishes to proceed with the papers to that body. He should do it I think immediately, as Mr. Jay in a letter to me of Oct. 26. says that Congress have heard thro’ the French Chargé des affaires that the treaty was signed, and they wonder they have not heard it from us.
I inclose you a copy of a letter from Mr. Lamb, by which you will perceive he does not propose to quit Alicant. I will forward the resolution of Congress to Mr. Carmichael which was inclosed of yours of Nov. 30. to see if that will move him. As the turn of this resolution admits a construction that Congress may think our original appointment of him censurable, I have, as in justice I ought, in a letter to Mr. Jay, taken on myself the blame of having proposed him to you, if any blame were due. I have inclosed him a copy of my letter to you of Sep. 24. 1785. Mr. Barclay has proposed to go to Alicant to settle Lamb’s accounts, and has asked to be strengthened with our authority. If Lamb will obey the resolve of Congress it will be better to let him go and settle his account there. But if he will not go back, perhaps it might not be amiss for Mr. Barclay to have instructions from us to require a settlement, those instructions to be used in that case only. If you think so, be so good as to write a joint letter and send it to me. But this,  if done at all, should be done immediately. How much money has Lamb drawn?—I have suggested to Mr. Jay the expediency of putting the Barbary business into Carmichael’s hands, or sending some body from America, in consideration of our separate residence and our distance from the scene of negociation.
I had seen, without alarm, accounts of the disturbances in the East. But Mr. Jay’s letter on the subject had really affected me. However yours sets me to rights. I can never fear that things will go far wrong where common sense has fair play. I but just begin to use my pen a little with my right hand, but with pain. Recommending myself therefore to the friendship of Mrs. Adams I must conclude here with assurances of the sincere esteem of Dr. Sir your friend and servant,

Th: Jefferson


Should a Mr. Maury of Virginia, but now a merchant of Liverpool, present himself to you, I recommend him to your notice as my old schoolfellow, and a man of the most solid integrity.

